Citation Nr: 1736473	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-18 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a right wrist/hand disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1973 to December 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

With regard to all six issues on appeal, in June 2013, the Veteran testified at a videoconference Board hearing at the RO in San Antonio, Texas.  A transcript of the proceeding is associated with the claims file (see Virtual VA).  

In July 2017, the Veteran was notified that the Veterans Law Judge who conducted the June 2013 Board hearing was no longer employed by the Board, and the Veteran was offered an opportunity for a new Board hearing.  The Board also acknowledges that in April 2015, the Veteran had sent a duplicative appeal (Form 9) on which he apparently requested another Board hearing (although it is not entirely clear if the request was in error).  Regardless, in July 2017, the Veteran declined his opportunity to have a new Board hearing in writing, and requested that his case be decided on the evidence of record.  Therefore, these matters are ready for decision.

In January 2015, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further appellate review.

In April 2015 and August 2017, the Veteran indicated that he may wish to file a claim for service connection for cysts, to include as due to contaminated water at Camp Lejeune.  Effective March 24, 2015, VA amended its regulations requiring that a claim for VA compensation be provided on a form prescribed by the Secretary.  See 79 FR 57660-01 (Effective March 24, 2015); 38 C.F.R. §§ 3.1(p) (defining a "claim" as being "submitted on an application form prescribed by the Secretary"), 3.150(a) (in applying for benefits "the appropriate application form will be furnished"); 3.160 (a "complete claim" involves "an application form prescribed by the Secretary").  Therefore, should the Veteran wish to file a claim for service connection for cysts, he should do so on the requisite form, which is available online at https://www.ebenefits.va.gov/ebenefits/ and at the local RO.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a low back disability, bilateral knee disability, right wrist/hand disability, and bilateral hearing loss, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus manifested after service and is not shown to be causally or etiologically related to any disease, injury, or incident in service.

CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for tinnitus, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 
38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that October 2009 and January 2010 notice letters fully satisfied VA's duty to notify the Veteran.  See 38 U.S.C.A. § 5103(a).

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration (SSA) records are all in the claims file.  The Veteran has not identified any outstanding records for VA to obtain.  The Board notes that in January 2015, the claim was remanded so that all of the Veteran's records from SSA could be associated with the claims file.  The SSA records were subsequently obtained, and therefore, the Board finds there was substantial compliance with the Board's remand directive.  

VA's duty to assist generally includes the duty to provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a June 2010 VA examination.  The examiner reviewed the claims file, interviewed the Veteran, examined him, and provided an adequate rationale for his conclusion.  Therefore, the Board finds the VA examinations are adequate upon which to base a decision on the claim.

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran served on active duty in the U.S. Marine Corps from December 1973 to December 1976, and attained the rank of corporal.  He claims that he has tinnitus that is related to his active service.  

The Veteran's military occupational specialty was combat engineer.  See DD Form 214.  He testified at the Board hearing that his duties involved training with a lot of explosives, and that the heaviest weapon other than explosives he used was an M-60.  He testified that his tinnitus had its onset in service.

At the outset, the Board acknowledges that the Veteran's military occupational specialty of combat engineer is among those types of military occupations listed in the M21-1 as involving a high probability of exposure to hazardous noise.  See M21-1, III.iv.4.B.3.d.  Therefore, exposure to hazardous noise in service is conceded.

The Veteran's service treatment records do not reflect any complaints of tinnitus in service.

Post-service, a July 2017 VA audiology record shows the Veteran reported intermittent tinnitus.

A June 2010 VA examination report shows the VA examiner noted the Veteran's reported history in service of serving as a demolitions engineer and his exposure to explosives, and his post-service occupational history as a plumber but that he denied occupational noise exposure.  The Veteran reported tinnitus in his right ear that had an onset of 15 years prior without any precipitating event, and that it occurs around loud sounds and lasts a few minutes.  The examiner opined that the Veteran's tinnitus was not caused by his active service.  The examiner reasoned that the Veteran reported an onset of only 15 years prior to the examination, which was many years after his active service.

In light of the above evidence of record, the Board finds that a preponderance of the evidence is against finding that the Veteran's tinnitus is related to his active service.  The Board finds the opinion of the VA examiner to be the most probative evidence of record with regard to the etiology of the Veteran's tinnitus, which opinion is not contradicted by any other medical opinion of record.

The Board acknowledges that the Veteran asserted at the Board hearing that it had its onset in service.  While the Board acknowledges that the Veteran is competent to report experiencing tinnitus, the Board ultimately finds his report of tinnitus since service warrants much less probative weight because it is inconsistent with his report to the VA examiner that it had its onset 15 years ago.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("the Board as fact finder is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements").

While the Board has acknowledged a high probability of hazardous noise exposure in service, again, the Veteran himself reported to the June 2010 VA examiner that his tinnitus had its onset 15 years prior, which was almost 20 years after his active service.  In other words, as explained above, despite a high likelihood of hazardous noise exposure in service, the Veteran is not shown by the most probative evidence of record to have experienced tinnitus in service or until almost 20 years thereafter, and the VA examiner opined that it is not related to his active service, which nexus opinion the Board finds to be the most probative.

In summary, the Board concludes that the preponderance is against finding that the Veteran's tinnitus is related to his active service, and service connection is not warranted; the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

A.  Low Back

The Veteran also claims that he has a low back disability that is related to his active service.  The Veteran testified at the Board hearing that he incurred a back injury in service playing football when he went airborne during a tackle as a linebacker and got hit in his back by a safety's head.

By way of background, the Veteran's service treatment records are silent as to any complaints of or treatment for any low back problems.  Post-service private treatment records show the Veteran reported work-related back injuries in 1981 and 1986.  See, e.g., PTRs, received December 2006 at p.4-6 of 69; Baptist Memorial records, received December 2006 at p. 29, 51-52, and 56 of 58.  Neither record mentioned in-service football injuries or a history of back discomfort.  More recent VA treatment records show the Veteran is being followed for low back pain.  

A June 2010 VA examination was provided, and the examiner opined the Veteran's low back disability is not related to his active service, reasoning there was no evidence of any back injury in the service treatment records, and that the evidence showed the Veteran incurred two work-related back injuries in 1981 and 1986.

However, the Veteran testified at the Board hearing that he received emergency room treatment in 1976 at the Camp Pendleton Naval Hospital (California) for his alleged back injury playing football.  He again alleged such in a statement in April 2015.  He also submitted a January 2010 buddy statement from E.R. in which E.R. wrote he witnessed the Veteran incur an injury on the field, and that he saw the Veteran after he returned from the hospital.  The service treatment records associated with the claims file, however, do not include any inpatient or clinical treatment records from Camp Pendleton Naval Hospital.  Therefore, the Board finds this matter should be remanded so that the RO may request copies of any outstanding inpatient or clinical records from the Camp Pendleton Naval Hospital.

B.  Knees

The Veteran also claims that he has a bilateral knee disability due to his active service.  The Veteran testified at the Board hearing that that he injured his knees due to playing football (generally) in service.

By way of background, the Veteran's service treatment records are silent as to any treatment for any knee complaints in service.  Post-service, a June 2006 private treatment record from San Antonio Orthopedic (Dr. A.H.) shows the Veteran reported bilateral knee problems for three years.  See San Antonio Orthopedic records, received January 2007 at p.18 of 59.  Subsequent private treatment records show diagnosed osteoarthrosis and degenerative joint disease (DJD) of both knees.  See San Antonio Orthopedic records, received October 2009 at p.11, 15, and 36 of 43.  The Veteran underwent a left total knee arthroplasty in January 2007, and a right total knee arthroplasty in April 2007.

The Veteran submitted an August 2013 letter from Dr. A.H., his orthopedic specialist, in support of his claim, in which Dr. A.H. opined that the Veteran's bilateral knee conditions could be related to his history of playing football in service.

The Veteran has not been afforded a VA examination relating to his claim.  In light of the buddy statement by E.R. tending to verify that the Veteran played football in service, and in light of the August 2013 letter from Dr. A.H., albeit speculative, that the Veteran's knee conditions could be related to playing football in service, the Board finds that the low threshold requirement has been met for a VA examination, and that this matter should be remanded to afford the Veteran a VA examination to address the nature and etiology of his claimed bilateral knee disability.

C.  Wrist/Hand

The Veteran also claims that he has a right wrist/hand disability that is related to his active service.  He testified at the Board hearing that he injured his right wrist in service playing football while making a tackle.  He testified he thought he sprained it or jammed it, and that after that injury he would wrap the wrist or hand before playing.  

By way of background, the Veteran's service treatment records are silent as to any right wrist or hand treatment.

Recently, in July 2017, the Veteran submitted a few VA treatment records to be associated with the claims file, which include a May 2011 operative record showing he underwent a right carpal tunnel release, and a June 2015 operative record showing he underwent a right wrist arthrodesis with right epicondylar bone autograft.  See CAPRI, received July 2017 at p.12 and 27 of 38.  None of the underlying treatment records, however, have been associated with the claims file.  Therefore, the Board finds this matter should be remanded so that a complete set of all of the Veteran's VA treatment records dated from 2010 to present may be associated with the claims file.

Also of record is a July 2013 private treatment record from Dr. S.R., which shows the Veteran reported right wrist/hand aching for eight years, with a gradual onset.  Dr. S.R. noted the Veteran first presented with complaint in 2005 or 2006, and that an x-ray revealed intercarpal arthritis along with the scaphoid nonunion advanced collapse.  She noted that the Veteran requested a medical opinion.  Dr. S.R. opined that the Veteran's right wrist arthritis "could be from Marine Corps career.  Indeed this arthritis could be from almost anything the patient had been in the past.  If he spends a significant amount of time in the Marine Corps certainly this could be from the Marine Corps."  See Private treatment record, received August 2013.

The Veteran has not been afforded a VA examination relating to his claim.  In light of the July 2013 opinion of Dr. S.R., albeit speculative, the Board finds that the low threshold requirement for a VA examination has been met, and that on remand, he should be afforded a VA examination to address the nature and etiology of his claimed right wrist/hand disability.

D.  Hearing Loss

The Veteran also claims entitlement to service connection for bilateral hearing loss.

As noted above, the Veteran has reported that his duties in service involved working with demolitions explosives, and his military occupational specialty was combat engineer, which occupational specialty is listed in the M21-1 as involving a high probability of exposure to hazardous noise.  See M21-1, III.iv.4.B.3.d.

His November 1973 enlistment examination report reflects pure tone thresholds were as follows:


Hertz (decibels)

500
1000
2000
4000
RIGHT
20
10
5
5
LEFT
15
10
5
0

See STRs at p.6.

His December 1976 separation examination report reflects pure tone thresholds were as follows:


Hertz (decibels)

500
1000
2000
4000
RIGHT
20
20
5
5
LEFT
25
15
10
5

See STRs at p.23.

The Veteran was afforded a June 2010 VA examination.  The examiner noted that he was unable to report audiometric data on examination due to poor agreement between the thresholds and pure tone averages, and that it therefore must be assumed that the Veteran has normal hearing.  Regardless, the examiner went on to opine that the claimed hearing loss is less likely than not related to his active service.  

Recently, July 2017 VA audiology records were associated with the claims file, which show that pure tone thresholds were 40 decibels at 4000 hertz bilaterally, thereby meeting the regulatory criteria for a current hearing loss disability.  See VA treatment records, received July 2017 at p. 10 and 36 of 38; 38 C.F.R. § 3.385 (2016).  The Board finds that because the June 2010 VA examiner was unable to report any audiometric data, this matter should now be remanded to obtain a VA medical opinion based on a review of the claims file, including the recent July 2017 VA audiology records, which include pure tone thresholds and speech recognition scores, to clarify whether the Veteran's recently diagnosed bilateral hearing loss is related to his active service.

E.  TDIU

The Veteran also claims entitlement to a TDIU.  At this time, however, the Veteran has no service-connected disability.  Because the issues of entitlement to service connection for a low back disability, bilateral knee disability, right wrist/hand disability, and bilateral hearing loss are being remanded herein for further development, the Board defers decision at this time on the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any existing inpatient or clinical treatment records dated in 1976 from the Camp Pendleton Naval Hospital (California) relating to the Veteran's reported hospital treatment for his low back condition.

2.  Associate with the claims file a complete set of the Veteran's VA treatment records dated from 2010 to present.

3.  After the development in paragraph (2) has been completed, afford the Veteran a VA examination to address the nature and etiology of his claimed (a) bilateral knee disability, and (b) right wrist/hand disability.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should opine as to whether it is "at least as likely as not" that any left or right knee disability, and any right wrist/hand disability, identified on examination is related to the Veteran's active service, including his history of playing football in the Marine Corps.

Any opinion must be accompanied by a complete rationale.  

4.  Obtain a VA medical opinion to address whether it is "at least as likely as not" (probability of 50 percent or more) that the Veteran's bilateral hearing loss diagnosed in July 2017 by VA audiology is related to his active service.  The claims folder must be provided to the examiner for review, including a copy of this remand.

Please note to that the Veteran's military occupational specialty in service, combat engineer, is listed in the 
M21-1 as involving a high likelihood of hazardous noise exposure.  

Also please ask the VA examiner to address the threshold shifts in service between the time of enlistment and separation.  See STRs at p.6 and 23.

Any opinion must be accompanied by a complete rationale.  

5.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the 

matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


